DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/817826 in view of the common knowledge/sense of one of ordinary skill in the art.  The copending claims are not overly complex and lie in the same general field as applicant's claimed invention (having overlapping inventorship and common ownership therewith).  Accordingly, the pertinence of the copending claims to the current claims as well as what ordinary skill/knowledge in the art would suggest should be readily apparent and flows naturally from the claims.1 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  More specifically, the transitional phrase "configured to…" is repeatedly used throughout the claims to link a generic placeholder “device” with functional language in an possible attempt to invoke 112(f).2  It is unclear if the claimed structural elements of the “device” are sufficient to perform the functions or not.  If applicant intends to invoke 112(f), the written description does not clearly/expressly link each function with sufficient structure/material/acts and equivalents for performing each function thereby failing to meet the written description requirement.  Applicant must clarify the record by amending the written description such that it expressly recites what structure/materials/acts and equivalents thereto perform the functions recited in the claim or amend the claim to clearly not to invoke 112(f).3  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The transitional phrase "configured to…" is repeatedly used throughout the claims to link a generic placeholder “device” with functional language in a possible attempt to invoke 112(f) (i.e., it is unclear whether the claimed “device” elements (e.g., “switching member”, “motor”, etc.) are sufficient structure to perform the functions or not).  The written description does not clearly/expressly link each function with sufficient structure/material/acts and equivalents for performing each function such that it is unclear whether or not these limitations should be interpreted under 35 U.S.C. 112(f) and if so precisely how the claims are to be structurally further limited thereby.4  It is unclear precisely what structural configuration “configured” is to limit the device to.  In response to this rejection, applicant must clarify whether each of these limitations should be interpreted under 35 U.S.C. 112(f).  Mere assertion regarding applicant's intent to invoke or not invoke 35 U.S.C. 112(f), is insufficient.5  Applicant must amend and/or identify where the written description clearly/expressly links the claimed functions to sufficient structure and equivalents to perform; or amend the claims to clearly avoid invoking 112(f) (e.g., by reciting sufficient structure to perform the specific functions). 6  If applicant intended to limit the device that performs the functions to be the disclosed “ECU” then note that such ECU does not comprise the structural elements as claimed (e.g., the ECU does not comprise a shift switching member as claimed and thus cannot be the claimed device which does comprise a shift switching member).  For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
In the interest of compact prosecution, the prior art is applied to the claims elsewhere below by taking the claims to not invoke 112(f) and that the claimed “device” elements are taken to be inherently/sufficiently capable of performing the functions.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6  (as best understood)7 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Hori US7382107. 
Claim 1. A shift device mounted on a vehicle, the shift device comprising: a shift switching member (46) including a plurality of valley portions provided so as to correspond to shift positions; a positioning member (47, 47a) configured to cause the shift position to be established while being fitted in any of the plurality of valley portions of the shift switching member; a motor (1) configured to drive the shift switching member and including a rotor (11) and a stator (12); a driving force transmission mechanism (6, 45) configured to transmit a driving force from the motor to the shift switching member; a rotor rotation angle sensor (7) configured to detect a rotation angle of the rotor; and an output shaft rotation angle sensor (8) configured to detect a rotation angle of the shift switching member (via detection of 6 which is attached to member 47), wherein the shift device is configured to correct a deviation from a center of a preset backlash when a backlash width included in the driving force transmission mechanism detected based on an output value of the output shaft rotation angle sensor and an output value of the rotor rotation angle sensor is equal to or greater than a predetermined value during a shift switching operation.  Regarding the above italicized function, see the prior art written description of “backlash” and the correction thereof, and/or note MPEP 2112.01 and 2114 which stipulate that prior art structure that suggests claimed product structure is fully capable of performing claimed functions.8 
Claim 2. The shift device according to claim 1, wherein the shift device is configured to correct the deviation from the center of the preset backlash based on a deviation between positions of the valley bottoms of the plurality of valley portions of the shift switching member and the center of the preset backlash during the shift switching operation.  Regarding the above italicized function, see the prior art written description of “backlash”, “corrected”, “correcting means” and “self-correction”, and/or note MPEP 2112.01 and 2114. 
Claim 3. The shift device according to claim 1, wherein the shift device is configured to correct the deviation from the center of the preset backlash based on an increase amount in the backlash width with respect to an initial backlash width.  Regarding the above italicized function, see the prior art written description of “backlash”, “corrected”, “correcting means” and “self-correction”, and/or note MPEP 2112.01 and 2114.   
Claim 4. The shift device according to claim 3, wherein the shift device is configured to offset the center of the preset backlash by the increase amount in the backlash width as the deviation from the center of the preset backlash based on the increase amount in the backlash width with respect to the initial backlash width.  Regarding the above italicized function, see the prior art written description of “backlash”, “corrected”, “correcting means” and “self-correction”, and/or note MPEP 2112.01 and 2114.   
Claim 5. The shift device according to claim 1, wherein the shift device is configured to obtain the backlash width based on the output value of the output shaft rotation angle sensor and the output value of the rotor rotation angle sensor in moving- 25 - AI-P20200117US sections in which the positioning member moves from the valley bottoms of the valley portions of the shift switching member to top portions of mountain portions when the shift switching member is rotated in a first direction and when the shift switching member is rotated in a second direction opposite to the first direction, and to obtain a center value of the obtained backlash width as a center of a corrected new backlash.  Regarding the above italicized function, see the prior art written description of “backlash”, “corrected”, “correcting means” and “self-correction”, and/or note MPEP 2112.01 and 2114.   
Claim 6. The shift device according to claim 1, wherein the driving force transmission mechanism includes a speed reducing mechanism (“reduction gear 6”) having the backlash width (width of the “backlash”) and is configured to rotate the shift switching member in a state in which a rotation speed transmitted from the motor side is reduced, and the shift device is configured to correct the deviation from the center of the preset backlash when the backlash width included in the speed reducing mechanism detected based on the output value of the output shaft rotation angle sensor and the output value of the rotor rotation angle sensor is equal to or greater than the predetermined value during the shift switching operation.  Regarding the above italicized functions, see the prior art written description of “rotate”, “rotation”, “backlash”, “corrected”, “correcting means” and “self-correction”, and/or note MPEP 2112.01 and 2114.

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 C.F.R. 1.104(c)(2) which states "In rejecting claims for want of novelty or for obviousness, the examiner must cite the best references at his or her command.  When a reference is complex or shows or describes inventions other than that claimed by the applicant, the particular part relied on must be designated as nearly as practicable.  The pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified.  See In re Jung, 637 F.3d 1356 (Fed. Cir. 2011) which states “There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement… Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the reference or references relied upon…”  
        
        2 See MPEP §2181(I) which states "the term 'means' or 'step' or the generic placeholder is modified by functional language, typically, but not always linked by the transition word 'for' (e.g., 'means for') or another linking word or phrase, such as 'configured to' or 'so that'. " (emphasis added)
        
        3 MPEP 2181 (IV) stipulates that even if applicant is of the opinion that the disclosure implicitly sets forth the structure, materials, or acts corresponding to a means- (or step) plus-function claim element in compliance with 35 U.S.C. 112(a)  and (b), the USPTO may still require the applicant to amend the specification pursuant to 37 CFR 1.75(d)  and MPEP § 608.01(o) to explicitly state, with reference to the terms and phrases of the claim element, what structure, materials, or acts perform the function recited in the claim element in a manner that does not add prohibited new matter to the specification.  
        
        4 See MPEP §2181(II) which states "The proper test for meeting the definiteness requirement is that the corresponding structure (or material or acts) of a means- (or step) plus-function limitation must be disclosed in the specification itself… The structure disclosed in the written description of the specification is the corresponding structure only if the written description of the specification or the prosecution history clearly links or associates that structure to the function… " (emphasis added).
        5 See MPEP §2181(III) which states "A bare statement that known techniques or methods can be used would not be a sufficient disclosure to support a means-plus-function limitation. Biomedino, LLC v. Waters Techs. Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007).  A rejection under 35 U.S.C. 112(b) may be appropriate in the following situations when examining means-plus-function claim limitations under 35 U.S.C. 112(f): (1) when it is unclear whether a claim limitation invokes 35 U.S.C. 112(f); (2) when 35 U.S.C. 112(f) is invoked and there is no disclosure or there is insufficient disclosure of structure, material, or acts for performing the claimed function; and/or (3) when 35 U.S.C. 112(f)  is invoked and the supporting disclosure fails to clearly link or associate the disclosed structure, material, or acts to the claimed function"
        6 MPEP 2181 (IV) stipulates that even if applicant is of the opinion that the disclosure implicitly sets forth the structure, materials, or acts corresponding to a means- (or step) plus-function claim element in compliance with 35 U.S.C. 112(a)  and (b), the USPTO may still require the applicant to amend the specification pursuant to 37 CFR 1.75(d)  and MPEP § 608.01(o) to explicitly state, with reference to the terms and phrases of the claim element, what structure, materials, or acts perform the function recited in the claim element in a manner that does not add prohibited new matter to the specification.  
        
        7 As noted in the 35 USC 112 clarity rejections elsewhere above, a great deal of confusion and uncertainty exists as to the proper interpretation of numerous claim limitations.  In the interest of compact prosecution, the examiner has applied the prior art under 35 U.S.C. 102 and/or 103 in as best as the claims can be understood.  However, in accordance with MPEP § 2173, detailed mapping of the art to each and every claim limitation as currently written would be improper since such would require undue speculation as to the intended meaning/scope thereof. See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).
        8 In accordance with MPEP §2112.01(I) and MPEP §2114, where the prior art structure is substantially identical to the claimed structure, the PTO must presume claimed functions/properties to be inherently capable thereto, thus presenting a prima facie case and properly shifting the burden to applicant to obtain/test the prior art and provide evidence to the contrary.